Case 3:20-cv-00774-DMS-AHG Document 41 Filed 04/09/21 PageID.861 Page 1 of 11



   1   Blank Rome LLP
       Ana Tagvoryan (SBN 246536)
   2   ATagvoryan@BlankRome.com
       Harrison Brown (SBN 291503)
   3   hbrown@blankrome.com
       2029 Century Park East, 6th Floor
   4   Los Angeles, CA 90067
       Telephone: 424.239.3400
   5   Facsimile: 424.239.3434
   6   Attorneys for Defendants
       CLUBCORP USA, INC.,
   7   CLUBCORP HOLDINGS, INC.,
       CCA CLUB OPERATIONS HOLDINGS, LLC,
   8   CLUBCORP CLUB OPERATIONS, INC.,
       CLUBCORP SYMPHONY TOWERS CLUB, INC.,
   9   CLUBCORP SAN JOSE CLUB, INC.
  10
                            UNITED STATES DISTRICT COURT
  11
                         SOUTHERN DISTRICT OF CALIFORNIA
  12

  13   JEFFREY CUENCO and LINDA HONG,                 Case No. 3:20-cv-00774-DMS-AHG
       individually and on behalf of all others
  14   similarly situated,                            Assigned to Hon. Dana Sabraw
  15                             Plaintiffs,          REPLY IN SUPPORT OF
                                                      MOTION FOR
  16         vs.                                      RECONSIDERATION OF
                                                      MARCH 2, 2021 ORDER
  17   CLUBCORP USA, INC., CLUBCORP                   REGARDING MOTION TO
       HOLDINGS, INC., CCA CLUB                       COMPEL ARBITRATION
  18   OPERATIONS HOLDINGS, LLC,
       CLUBCORP CLUB OPERATIONS, INC.,                Hearing:
  19   CLUBCORP SYMPHONY TOWERS                       Date:    April 16, 2021
       CLUB, INC., CLUBCORP SAN JOSE                  Time: 1:30 P.M.
  20   CLUB, INC., and DOES 1 to 10, inclusive,       Place: 13A
  21                             Defendants.
  22

  23

  24

  25

  26

  27

  28

       159138.00601/125618646v.3                 1                     3:20-cv-00774-DMS-AHG
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021 ORDER REGARDING
                                  MOTION TO COMPEL ARBITRATION
Case 3:20-cv-00774-DMS-AHG Document 41 Filed 04/09/21 PageID.862 Page 2 of 11



   1   I.    INTRODUCTION.
   2         As an initial matter, Defendants filed the Motion for Reconsideration
   3   precisely in the interests of finality and conservation of judicial resources—both
   4   because the evidence is already sufficient on the record and also because Plaintiffs’
   5   purported discovery needs grossly overreach the discreet issue presented by the
   6   Court in its Order on the Motion to Compel Arbitration (“Order”), Dkt. 36. Instead
   7   of addressing the narrow basis on which Defendants ask the Court to reconsider its
   8   ruling on the Motion to Compel Arbitration (“Motion to Compel Arbitration”),
   9   Plaintiffs attempt to conflate and confuse the issues. First, Plaintiffs assert that a
  10   party may not raise new arguments or present new evidence if it could have raised
  11   them earlier, but then assert that Defendants’ motion should be denied because they
  12   fail to raise new arguments. This argument is simply inapposite because Defendants
  13   have argued for reconsideration on the basis of clear error, not new arguments or
  14   evidence. Next, while Plaintiffs concede that the standard for finding incorporation
  15   by reference has nothing to do with whether the arbitration terms are actually
  16   provided to Plaintiffs, they go on to argue that a dispute remains because the terms
  17   (in the Bylaws) were not actually provided. See Opp. 1:14, 3:16-17; 6:1-3. Here,
  18   again, the question is not whether the Bylaws were provided, but whether they were
  19   available in fact. They were. California law does not excuse one from a contract
  20   because he or she failed to read it or ask for the incorporated terms.
  21         Plaintiffs’ attempt to create an issue as to availability by arguing that the
  22   Membership Application did not give them instructions on how to request or access
  23   the arbitration terms is a red herring. The law does not require that the contract that
  24   incorporates the arbitration agreement be specific as to where and how to find the
  25   arbitration terms. Rather, the law requires simply that the document containing the
  26   arbitration terms be referenced in the contract and called to the attention of the
  27   other party and be available upon request. Therefore, Plaintiffs’ analysis is not
  28
       159138.00601/125618646v.3                 2                     3:20-cv-00774-DMS-AHG
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021 ORDER REGARDING
                                  MOTION TO COMPEL ARBITRATION
Case 3:20-cv-00774-DMS-AHG Document 41 Filed 04/09/21 PageID.863 Page 3 of 11



   1   relevant or dispositive and should be rejected.1 Moreover, Plaintiffs’ attempt to
   2   factually distinguish the cases in Defendants’ brief is unpersuasive. Here, there was
   3   no genuine dispute regarding the Bylaws’ availability prior to signing the
   4   membership agreements. The Court acknowledged that Defendants’ declarants both
   5   attested to the fact that the Bylaws are available upon request, by mail and email.
   6   Defendants did not, and cannot, refute this factual assertion. Defendants thus met
   7   their burden of proving that an agreement to arbitrate exists by a preponderance of
   8   the evidence and all other questions regarding enforceability should be left for the
   9   arbitrator. The Court should grant Defendants’ Motion for Reconsideration and
  10   grant the Motion to Compel Arbitration.
  11         Finally, despite the very narrow basis upon which the Court denied the
  12   Motion to Compel Arbitration without prejudice, Plaintiffs have requested to take
  13   discovery on “contract formation,” the “imposition of the arbitration provision on
  14   Defendants’ members,” all versions of the Bylaws, when each was posted to the
  15   online membership portals, and whether Plaintiffs themselves received copies.
  16   Plaintiffs fail to explain why this discovery is needed—in fact, it is not. The Order
  17   leaves no room to re-argue issues already considered by the Court. Moreover, they
  18   are irrelevant to the analysis. If the Court is inclined to affirm its denial of the
  19   Motion to Compel Arbitration without prejudice, Defendants ask to know what
  20   further evidence the Court needs to evaluate the “easily available” factor for
  21   incorporation by reference.
  22   II.   DEFENDANTS HAVE SHOWN CLEAR ERROR.
  23         As the Court recognized, under California law, “[a] contract may validly
  24   include the provisions of a document not physically a part of the basic contract.”
  25

  26   1
         Nor was this analysis part of the Court’s Order. And to the extent it was not raised
  27
       in the original briefing by Plaintiffs as a relevant fact, it has been waived. See
       Glavor v. Shearson Lehman Hutton, Inc., 879 F. Supp. 1028, 1033 (N.D. Cal.
  28   1994), aff’d, 89 F.3d 845 (9th Cir. 1996).
       159138.00601/125618646v.3                 3                     3:20-cv-00774-DMS-AHG
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021 ORDER REGARDING
                                  MOTION TO COMPEL ARBITRATION
Case 3:20-cv-00774-DMS-AHG Document 41 Filed 04/09/21 PageID.864 Page 4 of 11



   1   Wolschlager v. Fidelity Nat'l Title Ins. Co., 111 Cal. App. 4th 784, 790 (2003)
   2   (internal quotation marks omitted). “For the terms of another document to be
   3   incorporated into the document executed by the parties[,] the reference must be
   4   clear and unequivocal, the reference must be called to the attention of the other
   5   party and he must consent thereto, and the terms of the incorporated document must
   6   be known or easily available to the contracting parties.” Id.; Dkt. No. 36, 7:11-14.
   7         As to the third requirement, which was the only basis of the Court’s Order,
   8   the Court erred in finding that the terms of the arbitration agreement in the Bylaws
   9   were not easily available to Plaintiffs. This is especially true because the Federal
  10   Arbitration Act (“FAA”) “leaves no place for the exercise of discretion by a district
  11   court, but instead mandates that district courts shall direct the parties to proceed to
  12   arbitration on issues as to which an arbitration agreement has been signed.” Dean
  13   Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218, 105 S.Ct. 1238, 84 L.Ed.2d 158
  14   (1985) (emphasis in the original).
  15         Here, despite the fact that Defendants demonstrated the Bylaws were
  16   available upon request by mail or email, the Court still considered the irrelevant
  17   circumstance that Defendants did not “provide[] any direct evidence that
  18   Defendants provided a copy of the Bylaws to Plaintiffs via mail or email.” Dkt. No.
  19   36, 7:26-27. Whether Defendants provided a copy is irrelevant to finding
  20   incorporation by reference. Moreover, the subsequent statement by the Court that
  21   Defendants’ discussion of the online membership portal “does not address whether
  22   or how an applicant for admission would gain access to the Bylaws” is incomplete
  23   because it does not consider the fact that the applicants could request them in a
  24   variety of other ways. Id., 8:11-12. The important question is whether the Bylaws
  25   were available to Plaintiffs upon request, and the preponderance of the evidence
  26   shows that they were. Moreover, Plaintiffs do not contend that the Bylaws were not
  27   available upon request.
  28
       159138.00601/125618646v.3                 4                     3:20-cv-00774-DMS-AHG
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021 ORDER REGARDING
                                  MOTION TO COMPEL ARBITRATION
Case 3:20-cv-00774-DMS-AHG Document 41 Filed 04/09/21 PageID.865 Page 5 of 11



   1         To be sure, in Lemberg, the court held that the defendants’ retailer
   2   agreements incorporated by reference defendants’ policies and procedures, which
   3   included an arbitration provision, where: (1) the retailer agreements explicitly
   4   referenced and stated that the policies and procedures are incorporated by reference,
   5   (2) “[d]efendants submitted a declaration stating that if a retailer or potential new
   6   retailer requested the Policies and Procedures, [defendants] would provide it to the
   7   retailer or potential new retailer,” and (3) the policies and procedure were available
   8   to the retailer on defendants’ intranet. Lemberg v. LuLaRoe, LLC, No.
   9   EDCV1702102ABSHKX, 2018 WL 6927844, at *3,*4 (C.D. Cal. Apr. 17, 2018).
  10   After recognizing that the policies and procedures were available to plaintiff by
  11   email, the court further held that “while it seems that retailers are not able to access
  12   [the intranet] until they have agreed to the Retailer Agreement, courts have
  13   concluded that consumers assented to arbitration agreements in scenarios where
  14   the arbitration agreement was provided after the consumers had already agreed
  15   to receive the products or services. Id. at *4 (citing Amirhamzeh v. Wells Fargo
  16   Bank, N.A., 2014 WL 12610227, at *1–2 (N.D. Cal. Oct. 31, 2014) (holding that the
  17   consumer was bound to arbitrate where consumer “did not receive the Terms and
  18   Conditions materials that included the arbitration agreement until after enrolling in
  19   the service”) (emphasis added)). The court noted, “[r]egardless, [d]efendants put
  20   forth evidence stating that if a potential new retailer requested the Policies and
  21   Procedures, [defendants] would provide it to the potential new retailer,
  22   demonstrating that the Policies and Procedures were easily available to [p]laintiffs.”
  23   Id. This is all the Lemberg court needed to find that an agreement to arbitrate
  24   existed. Only after reaching this conclusion did the Lemberg court go on to
  25   recognize that “[a]dditionally,” two of the three versions of the agreement at issue
  26   also indicated “where a potential new retailer may access the Policies and
  27   Procedures.” Id. But finding this factor neither dispositive nor defeating the
  28   preponderance of the other evidence properly before it, including with respect to the
       159138.00601/125618646v.3                 5                     3:20-cv-00774-DMS-AHG
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021 ORDER REGARDING
                                  MOTION TO COMPEL ARBITRATION
Case 3:20-cv-00774-DMS-AHG Document 41 Filed 04/09/21 PageID.866 Page 6 of 11



   1   third version of the agreement (that did not have such instruction), the court held
   2   that all three versions of the retailer agreements incorporated the defendants’
   3   policies and procedures by reference. Id.
   4          Koffler similarly defeats Plaintiffs’ assertion that arbitration terms are easily
   5   available only when the signed contracts provide instructions on how to access
   6   them. Koffler Elec. Mech. Apparatus Repair, Inc. v. Wartsila N. Am., Inc., No. C-
   7   11-0052 EMC, 2011 WL 1086035 (N.D. Cal. Mar. 24, 2011). In Koffler, the
   8   purchase order that Plaintiff signed made reference to the General Terms and
   9   Conditions, without any indication or reference to arbitration terms within those
  10   General Terms and Conditions [in Defendants’ case, by contrast, the Application
  11   did call out arbitration specifically]. Id. at *3. When analyzing whether the purchase
  12   order “clearly and equivocally” referenced the incorporated document, the court
  13   found that it did. Id. at *4. When the Koffler court then addressed the “easily
  14   available” factor of the doctrine of incorporation, it found it was met solely upon
  15   the fact that the purchase order stated that the company would provide the General
  16   Terms and Conditions upon request. Id. The court did not require any other
  17   evidence, nor did it opine that this statement is required, but only that the fact it
  18   existed fulfilled the defendant’s burden of demonstrating accessibility, based on an
  19   “objective” standard. Id. Here, Defendants similarly made a showing that the
  20   Bylaws were available upon request, through undisputed declarations, and
  21   Plaintiffs’ assertions that they did not know to request them absent explicit notice in
  22   the contract itself is a red-herring.2
  23          Plaintiffs’ reading of Botorff is similarly misplaced, and misleading.
  24   Plaintiffs claim that in Botorff, “the defendant provided all customers, including the
  25

  26   2
        Plaintiffs never contended, nor could they, that the Bylaws were not available
  27
       upon request, a fact that the Koffler court found relevant. Moreover, here, unlike in
       Koffler, and as the Court noted, the Membership Application itself calls out that the
  28   Bylaws contain provisions “for the arbitration of disputes.” Order, at 6:8-12.
       159138.00601/125618646v.3                 6                     3:20-cv-00774-DMS-AHG
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021 ORDER REGARDING
                                  MOTION TO COMPEL ARBITRATION
Case 3:20-cv-00774-DMS-AHG Document 41 Filed 04/09/21 PageID.867 Page 7 of 11



   1   plaintiff, a physical copy of the document containing the arbitration clause when the
   2   customers rented the equipment.” Opp. 5:23-25. Not so. The rental contracts, which
   3   plaintiff signed, and which referenced a separate Addendum that happened to also
   4   have an arbitration clause, were the only documents provided to plaintiff. Botorff v.
   5   Amerco, No. 2:12-CV-01286-MCE, 2012 WL 6628952, at *2 (E.D. Cal. Dec. 19,
   6   2012). After the plaintiff had signed the contracts and paid the fees was plaintiff
   7   given the Addendum with the arbitration clause. Id. The rental contracts not only
   8   failed to call out that the Addendum had arbitration terms, but it also provided no
   9   instruction as to whether and how the Addendum could be obtained. Id. at *1.
  10   Indeed, the court even acknowledged that the Addendum was provided to plaintiff
  11   after signature (but before vehicle pick up) as a business practice, but yet found that
  12   the arbitration clause contained within the Addendum was “easily available” to the
  13   plaintiff because “plaintiff does not [] argue that the Addendum was not available to
  14   her prior to signing the rental contracts.” Id. at *4. The court noted that “so long as
  15   the arbitration terms are available upon request,” regardless of whether plaintiffs
  16   are told so, the arbitration agreement is validly incorporated by reference. Id. at *5.
  17   “The fact that Plaintiff had not been provided with the [Addendum] prior to signing
  18   the rental contracts has no bearing on the enforceability of the arbitration agreement
  19   contained within the Addendum.” Id. The facts in Lucas are similar, where the
  20   folder jacket with the arbitration agreement was made available to plaintiff after
  21   renting the vehicle. Lucas v. Hertz Corp., 875 F. Supp. 2d 991 (N.D. Cal. 2012).
  22         As in Koffer and Bortoff, the Membership Bylaws were easily available to
  23   Plaintiffs here and the applications they signed even went one step further by
  24   putting Plaintiffs on notice that an arbitration provision was included therein. The
  25   cases relied upon by Defendants are not distinguishable from the instant matter.
  26   Moreover, the minor nuances in the cases are inconsequential to the Court’s
  27   analysis. The case law not only supports but requires a finding that the Court
  28   committed clear error in denying Defendants’ Motion to Compel Arbitration. No
       159138.00601/125618646v.3                 7                     3:20-cv-00774-DMS-AHG
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021 ORDER REGARDING
                                  MOTION TO COMPEL ARBITRATION
Case 3:20-cv-00774-DMS-AHG Document 41 Filed 04/09/21 PageID.868 Page 8 of 11



   1   case holds that the signed contracts should provide instructions on how to access
   2   the document with the arbitration clause for it to be easily available. All that is
   3   needed is a showing that the arbitration agreement was indeed “available.”
   4   Defendants made that showing through two declarations.3
   5          In sum, there was no genuine factual dispute regarding the Bylaws’
   6   availability prior to signing the membership agreements. Whether or not Plaintiffs
   7   were actually provided the Bylaws, or whether Plaintiffs had access to them online
   8   prior to submitting their Membership Applications do not compel the conclusion
   9   that Defendants have not met their burden or that the Bylaws were not otherwise
  10   easily available. Accordingly, there was clear error in denying the Motion to
  11   Compel Arbitration and Defendants’ Motion for Reconsideration should be granted.
  12   III.   PLAINTIFFS’ DISCOVERY ARGUMENT IS UNPERSUASIVE.
  13          Although this Court did not find issue with respect to any other part of
  14   Defendants’ Motion to Compel Arbitration, Plaintiffs attempt to create additional
  15   issues in an effort to broaden the scope of permissible discovery under Section 4 of
  16   the FAA. Plaintiffs feign dispute with respect to what versions of the Bylaws were
  17   available to them through their online accounts, but no genuine dispute as to the
  18   versions of the Bylaws exist, and the Court did not find any. See Reply, Dkt. No.
  19   31, pp. 5-6. Thus, “arbitration related discovery” into issues not related to the
  20   question of whether the Bylaws were “easily available” per the factors set out by
  21   courts in this Circuit would not only be irrelevant, but also burdensome and
  22   harassing to Defendants, defeating the low evidentiary standard for arbitration and
  23   the presumption in favor of arbitrability under the FAA. The Court should identify
  24   what additional facts it would need to consider for purposes of finding that the
  25   “easily available” standard for the doctrine of incorporation has been met.
  26

  27
       3
        Indeed, although not the only fact here, several cases hold that providing the
       arbitration agreement after a contract which references the arbitration has already
  28   been signed is still acceptable. See infra.
       159138.00601/125618646v.3                 8                     3:20-cv-00774-DMS-AHG
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021 ORDER REGARDING
                                  MOTION TO COMPEL ARBITRATION
Case 3:20-cv-00774-DMS-AHG Document 41 Filed 04/09/21 PageID.869 Page 9 of 11



   1   IV.   CONCLUSION
   2         For the foregoing reasons, Defendants respectfully request that the Court
   3   grant their Motion for Reconsideration and direct Plaintiffs to arbitrate their claims
   4   on an individual, non-class basis pursuant to the Bylaws. In the alternative,
   5   Defendants request an order permitting limited discovery regarding the issue of the
   6   availability of the Bylaws.
   7

   8   DATED: April 9, 2021               BLANK ROME LLP
   9
                                          By:
  10                                            Ana Tagvoryan
  11                                            Harrison Brown
                                                Attorneys for Defendants CLUBCORP USA,
  12                                            INC., CLUBCORP HOLDINGS, INC., CCA
  13                                            CLUB OPERATIONS HOLDINGS, LLC,
                                                CLUBCORP CLUB OPERATIONS, INC.,
  14                                            CLUBCORP SYMPHONY TOWERS
  15                                            CLUB, INC., CLUBCORP SAN JOSE
                                                CLUB, INC.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       159138.00601/125618646v.3                 9                     3:20-cv-00774-DMS-AHG
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021 ORDER REGARDING
                                  MOTION TO COMPEL ARBITRATION
Case 3:20-cv-00774-DMS-AHG Document 41 Filed 04/09/21 PageID.870 Page 10 of 11



   1                            CERTIFICATE OF SERVICE
   2         I am employed in the County of Los Angeles, State of California. I am over
   3   the age of 18 and not a party to the within action. My business address is 2029
       Century Park East, 6th Floor, Los Angeles, California 90067.
   4
              On April 9, 2021, I served the foregoing document entitled REPLY IN
   5   SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021
   6
       ORDER REGARDING MOTION TO COMPEL ARBITRATION on the
       interested parties in this action as follows:
   7
                   By Electronic Filing: I am familiar with the United States District
   8                Court, Southern District of California’s practice for collecting and
                    processing electronic filings. Under that practice, documents are
   9                electronically filed with the court. The court’s CM/ECF system will
  10                generate a Notice of Electronic Filing (NEF) to the filing party, the
                    assigned judge, and any registered users in the case. The NEF will
  11                constitute service of the document. Registration as a CM/ECF user
                    constitutes consent to electronic service through the court’s
  12                transmission facilities. Under said practice, the CM/ECF users listed
  13
                    on the attached Service List were served:

  14         Executed on April 9, 2021, at Sunland, California.
  15          I declare that I am employed in the office of a member of the bar of this
       court at whose direction the service was made.
  16

  17

  18
                                                     DIA S. ALESSI
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       159138.00601/125618646v.3                 10                    3:20-cv-00774-DMS-AHG
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021 ORDER REGARDING
                                  MOTION TO COMPEL ARBITRATION
Case 3:20-cv-00774-DMS-AHG Document 41 Filed 04/09/21 PageID.871 Page 11 of 11



   1                                    SERVICE LIST
   2

   3    LAW OFFICES OF RONALD A. MARRON                           Attorneys for Plaintiffs
   4    Ronald A. Marron, Esq.
        Michael T. Houchin, Esq.
   5    Lilach Halperin, Esq.
   6    651 Arroyo Drive
        San Diego, California 92103
   7    Telephone: (619) 696-9006
   8    Facsimile: (619) 564-6665
        Email:      ron@consumersadvocates.com
   9                mike@consumersadvocates.com
  10                lilach@consumersadvocates.com

  11    BURSOR & FISHER, P.A.                                     Attorneys for Plaintiffs
  12    L. Timothy Fisher, Esq.
        Yeremey Krivoshey, Esq.
  13    1990 North California Blvd., Suite 940
  14    Walnut Creek, CA 94596
        Telephone: (925) 300-4455
  15    Facsimile: (925) 407-2700
  16    E-Mail:     ltfisher@bursor.com
                    ykrivoshey@bursor.com
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       159138.00601/125618646v.3                 11                    3:20-cv-00774-DMS-AHG
         REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION OF MARCH 2, 2021 ORDER REGARDING
                                  MOTION TO COMPEL ARBITRATION
